Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-2003

USA v. Infante
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2811




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Infante" (2003). 2003 Decisions. Paper 382.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/382


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 02-2811
                                     ____________

                                UNITED STATES OF AMERICA

                                             v.

                                  FRANKLIN INFANTE,

                                                Appellant
                                      ____________

                       Appeal from the United States District Court
                              For the District of New Jersey
                                  D.C. No.: 02-cr-00026
                 District Judge: Honorable John W. Bissell, Chief Judge


                Submitted Under Third Circuit LAR 34.1(a) June 2, 2003

               Before: BARRY, FUENTES, and ROSENN, Circuit Judges

                                   (Filed July 9, 2003)

                           ____________________________

                              OPINION OF THE COURT
                           ____________________________

ROSENN, Circuit Judge.

       The defendant, Franklin Infante, was charged in a criminal complaint with

knowingly and intentionally distributing and possessing with intent to distribute more

than fifty (50) grams of cocaine base, namely crack cocaine. A Federal Public Defender
was appointed to represent him and on January 16, 2002, he pled guilty to a one-count

information charging him with intent to distribute more than fifty grams of cocaine base

in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). The defendant entered into a written

plea agreement and timely notified the prosecution of his intention to enter a plea of

guilty. At the sentencing hearing, the defendant moved the District Court pursuant to

U.S.S.G. § 4A1.3 for a downward departure from the sentencing guideline range based on

an overstatement of his criminal history. The court granted the departure, reducing the

criminal history from category IV to category III and the sentencing range from 151-188

months to 135-168 months. The court thereupon imposed a sentence of 140 months

imprisonment and entered judgment accordingly. Infante timely appealed pro se.

       Appellant’s appointed counsel filed a motion and brief stating that he had

determined, after a conscientious examination of the case, that “there are no non-frivolous

issues that would support an appeal”and requested permission to withdraw under Anders

v. California, 386 U.S. 738 (1967). The Government also filed a brief and agrees that

there are no issues which would support an appeal and are therefore frivolous. The

prosecution also agrees that the court should grant defense counsel’s motion to withdraw.

A review of the plea hearing reveals that the plea was voluntary and that the plea hearing

and sentencing proceeding complied with all the requisites of Rules 11 and 32.

       Accordingly, the judgment of conviction and sentence is affirmed. The motion

for withdrawal by counsel is granted.


                                             2
TO THE CLERK:

Please file the foregoing opinion.




                                         /s/ Max Rosenn
                                         Circuit Judge




                                     3